DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group ii, claims 13-32 in the reply filed on 1 September 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not distinct because claims 8-2 have the same or corresponding features in elected claims 13-27.  This is not found persuasive because this is not the convincing because this is not the basis for the restriction.  In particular, it is noted that the claim 8 apparatus could perform another method and the claim 13 method could be performed by another method, regardless of whether Applicant intends for them to practice another method or apparatus, respectively.  
The requirement is still deemed proper and is therefore made FINAL.  Rejoinder will be considered if/when appropriate.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-21 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not mentioned specifically is rejected based on its dependency.
Claims 19 and 28 recite “a time-varying electric field”.  However, the time-varying electric field has already been recited in claim 13.  In order to expedite examination, Examiner has assumed the claim was meant to recite “the time-varying electric field” and has examined accordingly.
Claims 20 and 21 recite “a predetermined shape”.  However, a predetermined shape has already been recited in claim 13 and claim 20.  In order to expedite examination, Examiner has assumed the claim was meant to recite “the predetermined shape” and has examined accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0251432 to Cooper et al. in view of JP Patent Pub. No. 2003-171108 to Murakami.
Regarding claim 13:  Cooper et al. discloses a method of making a micro electromechanical (MEMS) device substantially as claimed and comprising:  depositing a catalyst on a first substrate (platinum belt) (see, e.g., Fig. 2, area for “Deposition of catalyst (ferrocene)”); placing the first substrate with the catalyst in a growth region of the furnace (see, e.g., Fig. 2, wherein substrate moves to areas for “Chemical vapor deposition of CNTs”); raising a temperature of the growth region (see, e.g., Fig. 2, wherein heating is provided in the growth region by “Heating elements to heat precursor”); passing a mixture of gases through the furnace, wherein the mixture of gases is tailored to cause chemical vapor deposition (CVD) of carbon on the catalyst (see, e.g., Fig. 2, wherein mixture of gases is provided by “Carbon source (precursor)” and “Carrier gas (hydrogen)”; and growing nanotube of carbon into a predetermined shape that defines a shaped carbon nanotube, wherein a nanotube is considered to be a shape.
However, while Cooper et al. do teach that the CVD technique may be plasma enhanced (see, e.g., para. 16), no specific details of how the plasma is provided are set forth and therefore Cooper et al. fails to disclose sequentially controlling a time-varying electric field within the growth region to parameterize the growing nanotube.   
Murakami teaches controlling an electric field within a grown region of a furnace to parameterize (i.e. control) a growing nanotube of carbon into a predetermined shape that defines a shaped carbon nanotube (see, e.g., pages 4, 7, 10, 11, 13 and claim 8).
Murakami does not explicitly teach “sequentially controlling” the electric field.  However, as the growing process necessarily takes place over time, the sequential control aspect of the electric field is broadly met by the teachings of Murakami since the electric field is controlled during the time the growing process occurs.  Regarding, the “time-varying” feature of the claim, it is noted that this is broadly readable on turning the electric field “off” and “on”.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided Cooper et al. also including sequentially controlling a time-varying electric field within the growth region of the furnace in order to parameterize the growing nanotube of carbon into a predetermined shape that defines a shaped carbon nanotube as taught by Murakami. 
With respect to claim 14, Cooper et al. teach that the predetermined shape may comprise a spiral (para. 62).
With respect to claim 15, in Cooper et al., the mixture of gases comprises hydrogen (Fig. 2) and acetylene (para. 110).
With respect to claim 16, in Cooper et al., the catalyst may be ferrocene (i.e. comprise iron) (see Fig. 2).
With respect to claim 17, in Cooper et al., the temperature in the growth region is raised to from 600 degrees C to 800 degrees C (see, e.g., para. 18).
With respect to claim 22, Murakami further disclose a method of making a MEM wherein the shaped carbon nanotube may be disposed between a first substrate (Figs. 6-7, 10 and 11) and a second substrate (Figs. 6-7, 12).
With respect to claim 23, in Murakami the second substrate is movable relative to the second substrate (see, e.g. para. of translation).
With respect to claim 24, in Murakami the method further comprises attaching a first electrode (15) to the first substrate; attaching a second electrode (16) to the second substrate; conductively connecting a first end of the shaped carbon nanotube to the to the first electrode (using 14); and conductively connecting a second end of the shaped carbon nanotube to the second electrode (using 13).
With respect to claim 25, in Murakami, the predetermined shape of the growing carbon nanotube may comprise a plurality of carbon nanotubes connected in parallel between the first electrode and the second electrode.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. and Murakami as applied to claims 13-17 and 22-25 above and further in view of U.S. Patent No. 5,332,880 to Kubota et al.
Cooper et al. and Murakami disclose the method substantially as claimed and as described above. 
However, modified Cooper et al. fail to disclose placing a plurality of electrodes outside the grown region to produce the controlled, time varying electric field; connecting a power supply to the plurality of electrodes; and controlling the power supply by a controller to control the power supply to deliver controlled voltages to the electrodes to cause the electrodes to produce the time-varying electric field.
Kubota et al. disclose placing a plurality of electrodes (Fig. 12, 42-47) outside a growth region to produce a controlled, time varying electric field; connecting a power supply (51-53) to the plurality of electrodes; and controlling the power supply by a controller (60 and 70) to control the power supply to deliver controlled voltages to the electrodes to cause the electrodes to produce the time-varying electric field, wherein the arrangement allows for high ionization efficiency and high plasma density in spite of low pressure (see, e.g., column 11, rows 11-58).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of electrodes outside the growth region in modified Cooper et al. to produce a controlled, time varying electric field; connecting a power supply to the plurality of electrodes; and controlling the power supply by a controller to control the power supply to deliver controlled voltages to the electrodes to cause the electrodes to produce the time-varying electric field in order to provide an arrangement that allows for high ionization efficiency and high plasma density in spite of low pressure as taught by Kubota et al.

Allowable Subject Matter
Claims 18-21, 26-27 and 29-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the method of making a micro electromechanical (MEM) device, further including wherein the sequentially controlling the time varying electric field comprises running a programming sequence to control voltages applied to three electrode pairs positioned and aligned to produce the time-varying electric field as three independent, orthogonal time-varying electric fields as recited in claim 19.  Nor does the prior art of record teach controlling the power supply by a controller to control the power supply to deliver controlled voltages to a plurality of electrodes to cause the electrodes to produce the controlled time-varying electric field, wherein the plurality of electrodes further comprises three electrode pairs positioned and aligned to produce the time-varying electric field comprising three independent, orthogonal, time-varying electric fields as set forth in claim 29.  Regarding claim 26 and 27, modified Cooper et al. also fail to disclose the additional steps of making a MEM device therein.  Regarding claim 18, modified Cooper et al. also fail to disclose the passing of the mixture of gas further comprises the claimed specific gas flow rates of hydrogen, argon and acetylene.  Further, in all instances mentioned above, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed inventions obvious.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 4684570 discloses using an electric field to control growth of carbon nanotubes.  USPs 5,146,137 and 6,143,124 disclose using orthogonal pairs of electrodes to control an electric field.
Any inquiry concerning this communication earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716